EXHIBIT 99.1 NEWS RELEASE Comdisco Announces Fiscal 2010 Third Quarter Financial Results Rosemont, IL - August 6, 2010 -Comdisco Holding Company, Inc. (OTC: CDCO) (“Comdisco”) today reported financial results for its fiscal third quarter ended June 30, 2010. Comdisco emerged from Chapter 11 bankruptcy proceedings on August 12, 2002 and, under its Plan of Reorganization (the “Plan”), its business purpose is limited to the orderly sale or run-off of all its remaining assets. Operating Results: For the quarter ended June 30, 2010, Comdisco reported net loss of approximately $2,043,000, or $0.51 per common share (basic and diluted).The per share results for Comdisco are based on 4,029,055 shares of common stock outstanding on average during the quarter ended June 30, 2010. For the quarter ended June 30, 2010, total revenue decreased by 96 percent to approximately $52,000.The decrease is primarily the result of lower gains on the sale of equity securities and lower interest income during the third quarter.There were no gains for the third quarter compared to gains of approximately $896,000 for the quarter ended June 30, 2009.Net cash used in operating activities was approximately $9,099,000 for the nine months ended June 30, 2010 compared to net cash provided by operating activities of approximately $6,455,000 for the nine months ended June 30, 2009. Total assets are approximately $66,580,000 as of June 30, 2010, which included approximately $57,192,000 of unrestricted cash and short-term investments, compared to total assets of approximately $76,890,000 as of September 30, 2009, which included approximately $66,065,000 of unrestricted cash.The decrease in cash is primarily a result of a $7,746,000 payment of a Canadian tax liability made during the nine months ended June 30, 2010. As a result of bankruptcy restructuring transactions, the adoption of fresh-start reporting and multiple asset sales, Comdisco’s financial results are not comparable to those of its predecessor company, Comdisco, Inc.Please refer to Comdisco’s quarterly report on Form 10-Q filed on August 6, 2010 for complete financial statements and other important disclosures. About Comdisco Comdisco emerged from Chapter 11 bankruptcy proceedings on August 12, 2002. The purpose of reorganized Comdisco is to sell, collect or otherwise reduce to money in an orderly manner the remaining assets of the corporation. Pursuant to the Plan and restrictions contained in its certificate of incorporation, Comdisco is specifically prohibited from engaging in any business activities inconsistent with its limited business purpose. Accordingly, within the next few years, it is anticipated that Comdisco will have reduced all of its assets to cash and made distributions of all available cash to holders of its common stock and contingent distribution rights in the manner and priorities set forth in the Plan. At that point, the company will cease operations. The company filed on August 12, 2004 a Certificate of Dissolution with the Secretary of State of the State of Delaware to formally extinguish Comdisco Holding Company, Inc.’s corporate existence with the State of Delaware except for the purpose of completing the wind-down contemplated by the Plan. Safe Harbor The foregoing contains forward-looking statements regarding Comdisco. They reflect the company’s current views with respect to current events and financial performance, are subject to many risks, uncertainties and factors relating to the company’s operations and business environment which may cause the actual results of the company to be materially different from any future results, express or implied by such forward-looking statements. The company intends that such forward-looking statements be subject to the Safe Harbor created by Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. The words and phrases ''expect,'' ''estimate,'' and ''anticipate'' and similar expressions identify forward-looking statements. Certain factors that could cause actual results to differ materially from these forward-looking statements are listed from time to time in the company’s SEC reports, including, but not limited to, the report on Form 10-K for the fiscal year ended September 30, 2009 and Forms 10-Q for the fiscal quarters ended December 31, 2009, March 31, 2010 and June 30, 2010, respectively.Comdisco disclaims any intention or obligation to update or revise any forward-looking statements whether as a result of new information, future events or otherwise. Contacts: Mary Moster 312-565-3900 mmoster@lcwa.com
